 

GRANT OF SECURITY INTEREST (TRADEMARKS)

  

Dated: October 31, 2011

  

The undersigned, THE ONE GROUP, LLC, a Delaware limited liability company (the
"Grantor"), is obligated to HERALD NATIONAL BANK (the "Secured Party") under the
Credit Agreement, dated as of October 31, 2011 (as it may be amended, restated,
supplemented or otherwise modified from time to time), by and among the Grantor,
One 29 Park Management, LLC, STK-Las Vegas, LLC and STK Atlanta, LLC
(collectively, the "Borrowers"), and the Secured Party, and pursuant to which
the Borrowers have entered into the Security Agreement, dated as of October 31,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the "Security Agreement"), by and among the Borrowers and the Secured
Party.

  

Pursuant to the Security Agreement, the Grantor has granted to the Secured Party
a security interest in and to all of the present and future right, title and
interest of the Grantor in and to the trademarks listed on Schedule 1, which
trademarks are registered in the United States Patent and Trademark Office (the
"Trademarks"), together with the goodwill of the business symbolized by the
Trademarks and the applications and registrations thereof, and all proceeds
thereof, including, without limitation, any and all causes of action which may
exist by reason of infringement thereof (the "Collateral"), to secure the prompt
payment, performance and observance of the Obligations (as defined in the
Security Agreement).

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, and for the purpose of recording the grant of the security
interest as aforesaid, the Grantor does hereby further grant to the Secured
Party a security interest in the Collateral to secure the prompt payment,
performance and observance of the Obligations.

 

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Secured Party with respect to the security interest in the
Collateral made and granted hereby are set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein.

 

The Secured Party's address is: 623 Fifth Avenue, New York, New York 10022.

 

[Signature Page to Follow]

 

 

 

 

IN WITNESS WHERE0F, the Grantor has caused this Grant of Security Interest
(Trademarks) to be duly executed by its duly authorized officer as of the date
first set forth above.

 

  THE ONE GROUP, LLC           By: /s/ Jonathan Segal     Name: Jonathan Segal  
  Title: Chief Executive Officer  

 

Signature Page to Grant of Security Interest (Trademarks)

 

 

 

 

 

STATEOFNEWYORK )     ) ss.: COUNTY OF NEW YORK )  

  

On the 27th of October in the year 2011 before me, the undersigned, personally
appeared Jonathan Segal, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

/s/ Ryan Lewendon

  Notary Public  

 

My Commission Expires:

 

2/09/13

  



  RYAN LEWENDON. . . . .     NOTARY PUBLIC STATE Of NEW YORK     NEW YORK COUNTY
    uc. #02LE6201029     COMM. EXP. 02/09/2013  

 

 

 

 

Schedule 1

to

Grant of Security Interest (Trademarks)

by The One Group, LLC

Dated as of October ___, 2011

 

U.S. Federal Trademark Registrations

 

KGP
NO.   MARK   APPLICATION/
REGISTRATION
NO.   APPLICANT   (CLASS) GOODS
AND/OR
SERVICES   STATUS

915-002 (Formerly 484/24)

  STK  

SN:78/691,571, filed 8/2/05 

 RN: 3188230, Issued: 12/19/06

 

THE ONE GROUP LLC

  (Class 43) Bar services; Restaurants.   8&15 due 12/19/12 8&9 due 12/19/16

915-004 (Formerly 484/36)

 

Not Your Daddy’s Steakhouse

 

SN: 77/003,892, filed 9/21/06

 RN:3267266, Issued: 7/24/07

 

THE ONE GROUP LLC

  (Class 43) Restaurant and bar services.  

8&15 due 7/24/13 8&9 due 7/24/17

915-006 (Formerly 484/41)

  STK Logo  

SN: 77/239,608, filed 7/26/07

RN: 3,381,619 Issued: 2/12/08

 

THE ONE GROUP LLC

  (Class 43) Restaurants; Bar services  

Final deadline to file 8 & 15 DUE 2/12/14

 renewal deadline 8 & 9 DUE 2/12/18

915-013   STKOUT  

SN: 77/875,804 filed:11/18/09

 

THE ONE GROUP LLC

  (Class 43) Cafe and restaurant services; Cafe- restaurants; Restaurant, bar
and catering services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar
services  

foreign priority deadline 5/18/10

 response due to office action 7/4/10

 

 



 

